number release date id office uilc cca_2010012614520652 -------------- from ----------------------- sent tuesday date pm to ----------------------- cc subject re statute ftc carryback i've reviewed your question regarding the period of limitations on assessment the facts as i understand them are as follows year - taxpayer has an nol which it carried back to year year - taxpayer had foreign tax_credits which it carried back to year the nol_carryback adjustments in year reduce the amount of ftc that can be carried back to year creating a deficiency for year the period of limitations on assessment for year has been extended under sec_6501 however the period of limitations under sec_6501 for year sec_1 has expired your question is whether the service can still validly assess the year deficiency answer yes this principal is well established under sec_6501 in the case of a deficiency attributable to the application to the taxpayer of a net_operating_loss_carryback such deficiency may be assessed at any time before the expiration of the period within which a deficiency for the taxable_year of the net_operating_loss which results in such carrback may be assessed since year the loss_year is clearly extended by agreement the question is whether the year deficiency is attributable to the nol_carryback in 742_f2d_1102 7th cir the seventh circuit reversing the tax court's majority decision and adopting the dissenting opinion as its own generally states that a deficiency is attributable to a carryback if it can be traced to the carryback even if the carryback adjustment triggers a different tax mechanism in first chicago the carryback adjustment from to resulted in an income adjustment in which in turn reduced a carryover to the court stated that the resulting deficiency was attributable to the carryback from to here similiarly the nol_carryback from year to year triggers the adjustment of allowable foreign tax_credits reducing the amount available to be carried back to year hopefully this answers your question please contact me with any further questions or comments thank you
